COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00160-CR

Whitney Rogers                            §   From the 97th District Court

                                          §   of Montague County (2014-0223M-
                                              CR)
                                          §

v.                                        §   January 14, 2016

                                          §   Opinion by Justice Walker

                                          §   Concurrence by Justice Sudderth

The State of Texas                        §   (nfp)


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Sue Walker___________________
                                          Justice Sue Walker